Citation Nr: 0934311	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for a 
right knee injury.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that during basic training in service a 
Sergeant stepped on his right foot which dislocated his right 
knee.  He did not go to sick bay at that time.  However, when 
he got to Fort Lee, his right knee dislocated and he was 
hospitalized in April 1955 at the Base Hospital for 
approximately seven to nine days.  His right knee had always 
bothered him since that incident.  In July 2007, his right 
knee was really bothering him and he sought medical 
treatment.  

VA outpatient treatment records show that in July 2007 the 
Veteran complained of some right knee pain that had been 
bothering him since basic training when a superior stepped on 
his knee.  His pain and instability seemed to be increasing 
as he got older.  When seen in August 2007, the Veteran 
reported having knee pain of 12 years duration which had 
increased since an injury five years earlier.  The examiner 
noted that a July 2007 x-ray revealed moderate degenerative 
changes of the right knee joint July 2007 magnetic resonance 
imaging (MRI) showed an abnormal posterior horn of the medial 
meniscus.  There was joint effusion with associated popliteal 
cyst.   

Only two service treatment records are in the claims file and 
attempts to obtain additional service treatment records have 
been unsuccessful.  In response to a request for service 
treatment records, the National Personnel Records Center 
(NPRC) stated that if the records were there on July 12, 
1973, they would have been in the area that suffered the most 
damage in the fire on that date and may have been destroyed.

After certification of his appeal, within the appropriate 
time period, the Veteran submitted to the Board additional VA 
outpatient treatment records, evidence of his organization 
assignments in service and pertinent evidence of morning 
reports and sick reports he received from NPRC without a 
waiver of review by the agency of original jurisdiction.  As 
the evidence has not been previously reviewed by the RO, the 
claim must be returned to the RO for initial consideration of 
this evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board finds a VA examination necessary to 
determine if the Veteran's claimed right knee disability is 
related to or had its onset during service.  The Veteran is 
competent to state that he suffered a right knee injury in 
service and has had continuation of right knee symptoms after 
his separation from service.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  In this regard, the third prong of 38 
C.F.R. § 3.159(c)(4) requires a VA examination to address the 
etiology of a disability when the veteran seeking service 
connection meets the low threshold requirement that 
indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the Veteran's statements indicate that his 
right knee symptoms may be related to service.  The absence 
of a medical opinion addressing this issue requires an 
examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request hospitalization records in 
April 1955 for treatment of the Veteran's 
right knee from the Base Hospital at Fort 
Lee, Virginia.  If the records have been 
retired to a storage facility, obtain the 
records from the appropriate storage 
facility.

2.  Secure VA outpatient treatment records 
for the claimed right knee disability from 
December 2008 to the present.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
right knee disability.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that a 
currently diagnosed right knee disability 
is related to service or an incident in 
service.  In doing so, the examiner must 
acknowledge the Veteran's report of a 
continuity of symptoms since service.  The 
rationale for the opinion must be 
provided.

4.  After completing the requested 
development, the RO should again review 
the record to include the evidence 
submitted after the September 2008 
statement of the case and readjudicate the 
claim of entitlement to service connection 
for claimed residuals of a right knee 
injury.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate time should be given for them 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

